UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2372


TONITA HALL,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF EDUCATION; OFFICE OF INSPECTOR
GENERAL   DEPARTMENT   OF  EDUCATION;  FSA  OMBUDSMAN   U.S.
DEPARTMENT   OF   EDUCATION;  NORTHERN  VIRGINIA   COMMUNITY
COLLEGE; SALLIE MAE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-01340-CMH-IDD)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonita Hall, Appellant Pro Se.     Deirdre Gaudet Brou, Special
Assistant United States Attorney, Alexandria, Virginia; Paul
Kugelman, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond,   Virginia;    Elizabeth  Shattuck  Finberg,  Vienna,
Virginia; Amy Sanborn Owen, COCHRAN & OWEN, LLC, Vienna,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tonita     Hall    appeals       the   district     court’s        order

granting Defendants’ motions to dismiss and dismissing Hall’s

civil action.          On appeal, we confine our review to the issues

raised   in    the     Appellant’s    brief.         See   4th   Cir.    R.   34(b).

Because Hall’s informal brief does not challenge the basis for

the district court’s disposition, Hall has forfeited appellate

review   of     the    court’s    order.        Accordingly,     we     affirm    the

district court’s judgment.           Further, we deny as moot the pending

motion for an extension of time to file Hall’s informal brief,

and deny the pending motions for a restraining order and for

waiver of copying and mail fees.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2